

117 HR 2204 IH: Transportation Me­ga­proj­ects Accountability and Oversight Act of 2021
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2204IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. DeSaulnier introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to establish additional requirements for certain transportation projects with estimated costs of $2,500,000,000 or more, and for other purposes.1.Short titleThis Act may be cited as the Transportation Me­ga­proj­ects Accountability and Oversight Act of 2021.2.Additional requirements for certain transportation projects(a)In generalSection 106 of title 23, United States Code, is amended by adding at the end the following:(k)Megaprojects(1)Megaproject definedIn this subsection, the term megaproject means a project that has an estimated total cost of $2,500,000,000 or more, and such other projects as may be identified by the Secretary.(2)Comprehensive risk management planA recipient of Federal financial assistance under this title for a megaproject shall, in order to be authorized for construction, submit to the Secretary a comprehensive risk management plan that contains—(A)a description of the process by which the recipient will identify, quantify, and monitor the risks that might result in cost overruns, project delays, reduced construction quality, or reductions in benefits with respect to the megaproject;(B)examples of mechanisms the recipient will use to track risks identified pursuant to subparagraph (A);(C)a plan to control such risks; and(D)such assurances as the Secretary considers appropriate that the recipient will, with respect to the megaproject—(i)regularly submit to the Secretary updated cost estimates; and(ii)maintain and regularly reassess financial reserves for addressing known and unknown risks.(3)Peer review group(A)In generalA recipient of Federal financial assistance under this title for a megaproject shall, not later than 90 days after the date when such megaproject is authorized for construction, establish a peer review group for such megaproject that consists of at least 5 individuals (including at least 1 individual with project management experience) to give expert advice on the scientific, technical, and project management aspects of the megaproject.(B)Membership(i)In generalNot later than 180 days after the date of the enactment of this subsection, the Secretary shall establish guidelines describing how a recipient described in subparagraph (A) shall—(I)recruit and select members for a peer review group established under such subparagraph; and(II)make publicly available the criteria for such selection and the identity of members so selected.(ii)Conflict of interestNo member of a peer review group for a megaproject may have a direct or indirect financial interest in such megaproject.(C)TasksA peer review group established under subparagraph (A) by a recipient of Federal financial assistance for a megaproject shall—(i)meet annually until completion of the megaproject;(ii)not later than 90 days after the date of the establishment of the peer review group and not later than 90 days after the date of any significant change, as determined by the Secretary, to the scope, schedule, or budget of the megaproject, review the scope, schedule, and budget of the megaproject, including planning, engineering, financing, and any other elements determined appropriate by the Secretary; and(iii)submit a report on the findings of each review under clause (ii) to the Secretary, Congress, and the recipient.(4)TransparencyA recipient of Federal financial assistance under this title for a me­ga­proj­ect shall publish on the internet website of such recipient—(A)the name, license number, and license type of each engineer supervising an aspect of the megaproject; and(B)the report submitted under paragraph (3)(C)(iii), not later than 90 days after such submission.(5)Committee(A)In generalNot later than 180 days after the date of enactment of this subsection, the Secretary of Transportation shall make appropriate arrangements with the Trans­por­ta­tion Research Board (hereinafter referred to as the Board) of the National Academies under which the Board shall convene a transportation megaprojects committee.(B)DutiesThe transportation me­ga­proj­ects committee convened pursuant to subparagraph (A) shall—(i)perform a literature search and assessment of existing megaproject studies;(ii)review any relevant foreign experience and actions taken, with a particular focus on the United Kingdom and France;(iii)identify recurring or typical problems with megaprojects;(iv)outline possible approaches to dealing with the problems in the Federal and State context; and(v)recommend any changes in the Department of Transportation’s approach to megaproject funding and oversight, such as a recommendation that each project be required to identify a peer group to work with project management and report to the Inspector General and Congress.(C)ReportNot later than 3 years after the date of enactment of this subsection, the committee convened pursuant to subparagraph (A) shall submit to the Secretary, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Environment and Public Works of the Senate a report containing any results, findings, and recommendations made by the committee under subparagraph (B)..(b)ApplicabilityThe amendment made by subsection (a) applies with respect to projects that are authorized for construction on or after the date that is 1 year after the date of the enactment of this Act.